SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 29, 2010 RUDDICK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 1-6905 56-0905940 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 301 South Tryon Street, Suite 1800 Charlotte, North Carolina 28202 (Address of principal executive offices, including zip code) (704) 372-5404 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On April 29, 2010, Ruddick Corporation (the “Registrant”) issued a press release announcing its operating results for its second fiscal quarter ended March 28, 2010, which press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. The following exhibit is furnished herewith: EXHIBIT NO. DESCRIPTION OF EXHIBIT 99.1 Press Release disseminated on April 29, 2010 by the Registrant announcing the financial results for its second fiscal quarter ended March 28, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RUDDICK CORPORATION By: //s/ John B. Woodlief John B. Woodlief Vice President – Finance and Chief Financial Officer Dated: April 29, 2010 INDEX TO EXHIBITS EXHIBIT NO. DESCRIPTION OF EXHIBIT 99.1 Press Release disseminated on April 29, 2010 by the Registrant announcing the financial results for its second fiscal quarter ended March 28, 2010.
